UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7540



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DUVALL HUCKS,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Alexander Williams, Jr., District Judge.
(CR-95-267-AW, CA-00-2970-AW)


Submitted:   January 30, 2002             Decided:   March 11, 2002


Before LUTTIG, MOTZ, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Duvall Hucks, Appellant Pro Se. Barbara Suzanne Skalla, Assistant
United States Attorney, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Duvall Hucks seeks to appeal the district court’s order de-

nying his motion filed under 28 U.S.C.A. § 2255 (West Supp. 2001).

We have reviewed the record and the district court’s opinion and

find no reversible error.    Accordingly, we deny a certificate of

appealability and dismiss the appeal substantially on the reasoning

of the district court.*   United States v. Hucks, Nos. CR-95-267-AW;

CA-00-2970-AW (D. Md. Aug. 28, 2001).    We deny Hucks’ Motion Pur-

suant to Fed. R. Crim. P. 12(b)(2).    United States v. Kinter, 235

F.3d 192, 199-201 (4th Cir. 2000), cert. denied,       U.S.   , 121

S. Ct. 1393 (2001).   We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                          DISMISSED




     *
       Upon review of the entire record, we reject all of Hucks’
claims concerning an alleged conflict of interest on the part of
his first counsel.


                                  2